Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/02/2021 has been entered.
	Claims 1 and 9 are amended. Claims 2, 4, and 5 are canceled claims. New claims 16-17 depending from claim1 are added
	Claims 1, 3, 6-17 are pending. Claim 1 is independent claim and claims 3, 6-17 depend from claim 1.

2.	Interview Summary: A telephone interview was conducted on 11/09/2021 at the request of the Applicant’s representative, when subject matter included in paras 0009-0018 of the Specification for overcoming rejection of claims under 35 USC 101. Applicant has added such subject matter in the currently filed amended independent claim 1.

EXAMINER'S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	This amendment is to correct errors to avoid indefiniteness and inadvertent errors.

a. receiving, over a network, request information from a user device for transmission of digital content to said user device, said digital content transmission subject to a fee, said request information provided to the user device by a referrer system in response to the referrer system receiving a search request from the user device, the request information including digital content information indicative of the requested digital content and referrer system identification information indicative of an identity of the referrer system; 
b. identifying the referrer system from the request information, wherein the identified referrer system is a search service provider system that received the requested digital content from the digital content computer server in advance of receiving the search request from the user device, and indexed the received digital content to be identified in response to the search request; 
c. selecting, a preferred payment system to account for the fee, wherein the preferred payment system is selected based on information accessible to the server that associates the preferred payment system with the identified referrer system, and wherein the preferred payment system is configured to provide an approval signal to the digital content computer server for transmitting the requested digital content to the user device without receiving a user registration or login, and/or without receiving a payment of the fee; 
d. transmitting to the selected payment system, information indicative of the user device and the requested digital content, and a request for approval to transmit the requested digital content to the user device; and
2 2905691.1 114723-95432Application No. 16/628,534Docket No. 114723-95432 Amendment dated: December 2, 2021In Response to Office Action of August 2, 2021e. receiving the approval signal from the selected payment system and [[,]] transmitting the requested digital content to said user device.


Response to Arguments
4	Applicant’s arguments, see pages 7-10, filed 12/02/2021, with respect to rejection of independent claim 1 have been fully considered and are persuasive in view of the current amendments. The rejection of claim 1 and its dependent claims  under 3USC 101 is now moot and has been withdrawn, because as argued by the Applicant the limitations of claim 1, the limitations of claim 1 in combination comprising “a digital content computer server implementing the steps of receiving, over a network, request information from a user device for transmission of digital content to said user device, said digital content transmission subject to a fee, said request information provided to the user device by a referrer system in response to the referrer system receiving a search request from the user device, the request information including digital content information indicative of the requested digital content and referrer system identification information indicative of an identity of the referrer system, identifying the referrer system from the request information, wherein the identified referrer system is a search service provider system that received the requested digital content from the digital content computer server in advance of receiving the search request from the user device, and indexed the received digital content to be identified in response to the search request, selecting a preferred payment system to account for the fee, wherein the preferred payment system is selected based on information accessible to the server that associates the preferred payment system with the identified referrer system, and wherein the preferred payment system is configured to provide an approval signal to the digital content computer server for transmitting the requested digital content to the user device without receiving a user registration or login, and/or without receiving a payment of the fee, transmitting to the selected payment system, information indicative of the user device and the requested digital content, and a request for approval to transmit the requested digital content to the user device and 2 2905691.1 114723-95432Application No. 16/628,534Docket No. 114723-95432 Amendment dated: December 2, 2021In Response to Office Action of August 2, 2021receiving the approval signal from the selected payment system and transmitting the requested digital content to said user device”, integrate the abstract idea of certain methods of organizing human activity into a practical application. Specifically, the combination of additional elements recite a specific improvement over prior art systems wherein a referrer system transmits a request received from a user for providing a digital content to a digital content computer system, the digital content system provider selecting a payment system for authorizing the transmission of the requested digital content based on the received identity of the referral system in the request information, wherein the preferred payment system is configured to provide an approval signal to the digital content computer server for transmitting the requested digital content to the user device without receiving a user registration or login, and/or without receiving a payment of the fee, transmitting to the selected payment system, information indicative of the user device and the requested digital content, and a request for approval to transmit the requested digital content to the user device, and 2 2905691.1 114723-95432Application No. 16/628,534Docket No. 114723-95432 Amendment dated: December 2, 2021In Response to Office Action of August 2, 2021receiving the approval signal from the selected payment system and, transmitting the requested digital content to said user device.
	Thus, the currently amended claim 1, as a whole, integrates the certain method of organizing human activity into a practical application. Accordingly, claim 1 with its dependent claims 3, 6-17 is patent eligible.

Allowable Subject Matter

5.	Claims 1, 3, 6-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
Examiner has conducted Keyword Search in East for USPG-PUB, USPAT, USOCR, FPRS, EPO, JPO, Derwent, IBM_TDB and FIT databases, searched Dialog database or NPL references, reviewed the Incoming written opinion of the ISA with its references filed 01/03/2020. 
Examiner believes that the record of the prosecution as a whole does make clear his or her reasons for allowing pending claims 1, 3, 6-17. The examiner’s actions including Final 
Regarding claim 1, the prior art of record, alone or combined, neither teaches nor renders obvious specifically the limitations comprising the request information including digital content information indicative of the requested digital content and referrer system identification information indicative of an identity of the referrer system, identifying the referrer system from the request information, selecting a preferred payment system to account for the fee , wherein the preferred payment system is selected based on information accessible to the server that associates the preferred payment system with the identified referrer system, and wherein the preferred payment system is configured to provide an approval signal to the digital content computer server for transmitting the requested digital content to the user device without receiving a user registration or login, and/or without receiving a payment of the fee, transmitting to the selected payment system, information indicative of the user device and the requested digital content, and a request for approval to transmit the requested digital content to the user device and 2 2905691.1 114723-95432Application No. 16/628,534Docket No. 114723-95432 Amendment dated: December 2, 2021In Response to Office Action of August 2, 2021receiving the approval signal from the selected payment system and transmitting the requested digital content to said user device “, in combination with the rest of the limitations of claim 1.
The reasons for allowance for the dependent claims 3, 6-17 are the same as established for base claim 1 above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

 6. 	Best Prior art discussion:

Some of the prior art cited below may disclose some of the limitations recited in claim 1 in isolation such as comprising receiving, over a network, request information from a user device for transmission of specific digital content to said user device, said digital content transmission subject to a fee, and based on receiving from the selected payment system an approval signal, transmitting the requested specific digital content to said user device, but the prior art of record, alone or combined, neither teaches nor renders obvious specifically the limitations comprising the request information including digital content information indicative of the requested digital content and referrer system identification information indicative of an identity of the referrer system, identifying the referrer system from the request information, selecting a preferred payment system to account for the fee , wherein the preferred payment system is selected based on information accessible to the server that associates the preferred payment system with the identified referrer system, and wherein the preferred payment system is configured to provide an approval signal to the digital content computer server for transmitting the requested digital content to the user device without receiving a user registration or login, and/or without receiving a payment of the fee, transmitting to the selected payment system, information indicative of the user device and the requested digital content, and a request for approval to transmit the requested digital content to the user device and 2 2905691.1 114723-95432Application No. 16/628,534Docket No. 114723-95432 Amendment dated: December 2, 2021In Response to Office Action of August 2, 2021receiving the approval signal from the selected payment system and transmitting the requested digital content to said user device.



Following references have been cited in the Non-Final rejection mailed  04/07/2021 and Final rejection mailed 08/02/2021.

 (il) Horvitz et el. [US 20100332488 A1; see Abstract and para 0032] discloses a content provider developing a relationship with referrers [search engines] so that upon receiving a request for a digital content from a user, wherein the request is referred by a sponsored referrer, the content provider determines the type of agreement with the sponsored referrer and accordingly provides either a full version or a limited version of the content item. The referrer shares the advertising benefits with the content provider and at the same time benefits by providing users free access to the digital content resulting from search.
(iii) Herbert [US2013/0227709 A1; see abstract and para 0006] teaches a content control system allowing users to navigate the internet and selectively access content at various websites by scanning a barcode associated with the locked content, wherein the content on the news website may have the barcode (or QR code) next to it on a user's computer screen using a mobile device (e.g., mobile phone). By scanning the barcode, an app on the user's mobile device sends a signal that instructs the desired website to unlock the content, which allows the user to view the unlocked content on their computer. Herbert in para 0006 discusses that how 
 (iv) King et al. [US20170249507 A1; see paras 0479--0481] discloses that conventional search engines providing free search digital content and the search engines index the search content, in some other cases, consumers pay subscription fees to access the content, also content providers may pay fee to search engines/system for customized indexing the contents so as to move up the search results.
(v) Sondergaard [US20060036582 A1, see Fig.4 and para 0091] discloses a process to respond to a page request from a referrer which is a search engine. The process comprises receiving a web request from a referrer (200) conforms to an URL format and includes a referrer identification embedded in the request. Based on the search request and the referrer identification, the process performs a local search for a predetermined page most responsive to the user's query (204) and serves a landing page to the user in response to web request from the referrer (206).
(vi) JP2010086308 A discloses a link generation method, wherein a link is made from a webpage provided by a server based on an access request from a user device. The access request includes identification information indicating that a link is made from a second Web page linked to the first Web page by using the link script and referrer information; and a link generating means 23 for generating a link to the second Web page inside the first Web page when the access request includes the identification information and the referrer.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	

[0083] Returning to FIG. 6, an alternate embodiment to receive payment may include the network-based payment machine 14 receiving a payment for a merchant that has not established an account (e.g., a unilateral payment). In this embodiment the buyer would make a payment from the buyer machine 12 by selecting a web page served from the merchant machine 18. The web page includes a payment button that was inserted into the web page by a referrer (e.g., a web site developer) that published the web site on behalf of the merchant. A buyer that selects the payment button will generate a payment message that is communicated to the network-based payment machine 14 including an authorization to pay the merchant, the referrer account identification 62 and the bonus program code 64. The network-based payment machine 14 would not process the payment because the merchant has not yet established an account on the network-based payment machine 14. Once the merchant establishes an account then the network-based payment machine 14 is enabled to process the payment and award the referrer as previously described.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH C GARG whose telephone number is (571)272-6756. The examiner can normally be reached Max-Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/YOGESH C GARG/            Primary Examiner, Art Unit 3625